Citation Nr: 0009244	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  93-02 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to a higher rating for post-traumatic stress 
disorder.

2.  Entitlement to a total disability evaluation on the basis 
of individual unemployability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran had active duty service from December 1942 to 
November 1945.

This appeal arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.  In March 1992, the RO granted the veteran's 
claim seeking service connection for post-traumatic stress 
disorder (PTSD), and assigned a 10 percent evaluation.  In 
September 1994, the RO denied the veteran's claim seeking a 
total disability evaluation on the basis of individual 
unemployability (TDIU).  The veteran filed a timely appeal to 
both decisions, and such appeals were joined and remanded to 
the RO by the Board of Veterans' Appeals (BVA or Board) in 
October 1993, and again in March 1995, for additional 
development.  In June 1998, the Board denied both claims.

The veteran appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In March 1999, while his case was 
pending at the Court, his representative, along with the 
Office of General Counsel for VA, who represents the 
Secretary of VA in legal proceedings before the Court, filed 
a joint motion requesting that the Court vacate the Board's 
decisions denying a higher rating for PTSD, and entitlement 
to TDIU, and remand the claims for additional development of 
the evidence and readjudication.  The Court granted the joint 
motion of the parties that same month.  In September 1999, 
the Board requested an advisory medical opinion.  Such 
opinion has been obtained, and the claims are once again 
before the Board.




FINDINGS OF FACT

1.  The veteran was discharged from service in November 1945; 
his claim for entitlement to service connection for PTSD was 
received on October 31, 1991; the veteran's claim of 
entitlement to TDIU was inferred by the Board in an October 
1993 remand, based on evidence obtained pursuant to the 
veteran's PTSD claim. 

2.  As of October 31, 1991, the veteran's service-connected 
PTSD rendered him demonstrably unable to obtain or retain 
employment. 


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for the veteran's 
PTSD as of October 31, 1991, have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 
9411 (as in effect prior to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Higher Rating for PTSD

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, in such a 
case it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West,  12 Vet. App. 119, 126 (1999).  After reviewing the 
evidence which includes various VA and non-VA examination 
reports, as well as VA outpatient treatment records, the 
Board is also satisfied that all relevant evidence necessary 
for an equitable disposition of the veteran's appeal has been 
obtained and that no further assistance is required to comply 
with the duty to assist him mandated by 38 U.S.C.A. 
§ 5107(a).

By rating decision in March 1992, the RO determined that 
service connection was warranted for the veteran's PTSD, 
effective October 31, 1991.  The RO evaluated the veteran's 
PTSD as 10 percent disabling.  Accordingly, the Board must 
consider whether a rating in excess of 10 percent is 
warranted for the period from October 31, 1991. 

In its rating decision of March 1992, the RO assigned the 
veteran's psychiatric disorder a 10 percent rating under 38 
C.F.R. § 4.132, Diagnostic Code (DC) 9411, under the criteria 
in effect prior to November 7, 1996.  Under Diagnostic Code 
9411, a 10 percent rating for PTSD is warranted when there is 
mild social and industrial impairment with emotional tension 
or other evidence of anxiety. The highest rating of 100 
percent under this Code is warranted when the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community.  
Totally incapacitating psychoneurotic, symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  Demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132.  It should be noted that the 
criteria set forth in 38 C.F.R. § 4.132, DC 9411, for a 100 
percent evaluation are each independent bases for granting a 
100 percent evaluation.  See Johnson v. Brown, 7 Vet. App. 
95, 97 (1994). 

The Board notes that during the course of the appeal, the 
rating criteria were changed.  Specifically, on October 8, 
1996, the VA published a final rule, effective November 7, 
1996, to amend the section of the Schedule for Rating 
Disabilities dealing with mental disorders.  61 Fed. Reg. 
52695 (Oct. 8, 1996).  Under the circumstances, the veteran's 
increased rating claim is to be reviewed under the criteria 
most favorable to his claim.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991); White v. Derwinski, 1 Vet. App. 519, 
521 (1991).  

After reviewing the totality of the evidence, the Board 
concludes that a 100 percent evaluation is warranted for the 
veteran's PTSD under the rating criteria as in effect prior 
to November 7, 1996.  The Board initially points out that in 
September 1999, the Board noted that the claims file included 
a number of conflicting medical opinions as to the veteran's 
correct psychiatric diagnoses, and requested an advisory 
medical opinion.  In response to the Board's request, a 
jointly signed report was received, dated in November 1999, 
from a VA physician, Linda Klein, M.D., and a VA 
psychologist, Jonathan Steinberg, Ph.D.  This report 
essentially indicates that the veteran has PTSD as a result 
of his service during World War II, and that although the 
veteran has a (nonservice-connected) generalized anxiety 
disorder (GAD), there was no medical history to support a 
conclusion that the veteran's GAD preexisted his service.  
Therefore, as the November 1999 VA opinion indicates that the 
veteran's GAD is the result of his PTSD, and although service 
connection has not been granted for GAD, there is no medical 
evidence upon which to dissociate the effects of the 
veteran's GAD from his impairment due to PTSD.  See, e.g., 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In addition, 
the Board finds that the evidence supports the conclusion 
that the veteran's psychiatric symptoms from his GAD and PTSD 
render him demonstrably unemployable.  See Johnson, supra.  
In such cases, where the inability to work may be caused by 
nonservice-connected and service-connected disability, the 
benefit-of-the-doubt doctrine is for consideration.  See 
Martin v. Brown, 4 Vet. App. 136, 140 (1993).  In this 
regard, the medical records indicate that the veteran has 
worked only about nine months since his separation from 
service in 1945.  The Board further notes that it's 
conclusion that the veteran is unemployable due to his GAD 
and PTSD is consistent with a report from Bruno J. Franek, 
M.D., dated in June 1999, in which Dr. Franek concluded that 
the veteran is "totally unemployable," and in which he 
assigned a Global Assessment of Functioning score of 40.  
This score suggests some impairment in reality testing or 
communications, or impairment in several areas, such as work 
or school, family relations, judgment, thinking or mood.  See 
Quick Reference to the Diagnostic Criteria from DSM IV 47 
(American Psychiatric Association 1994).  The Board's 
conclusion is also consistent with the opinions found in a VA 
examination reports, dated in January 1992 and November 1995, 
a VA hospital report, dated in August 1996, and a 
"vocational analysis and employability assessment" from 
Self Work.  All of these reports essentially indicate that 
the veteran is unemployable due to his psychiatric symptoms.  

Finally, the veteran's claim was received by the VA on 
October 31, 1991.  Given the fact that the aforementioned 
medical evidence indicates that the veteran has been 
unemployable since (at least) that time, the Board finds that 
the record should be viewed as showing that he met the 
criteria for a 100 percent rating as of the date of receipt 
of his claim, and that the proper effective date for his 100 
percent rating for PTSD is October 31, 1991.  See 38 C.F.R. 
§ 3.400(b)(2)(i) (1999); Fenderson, supra, 126-127.  


II.  TDIU

The Board initially notes that the veteran's claim for PTSD 
was received October 31, 1991, and that in its October 1993 
remand, the Board inferred a TDIU claim after it determined 
that such claim had been reasonably raised by the evidence.  
Citing EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  Given 
the Board's finding that the criteria for a 100 percent 
schedular rating were met as of October 31, 1991, the appeal 
on the TDIU claim is moot from that date forward.  See Green 
v. West, 11 Vet. App. 472 (1998); Vettese v. Brown, 7 Vet. 
App. 31, 34-35 (1994) ("a claim for TDIU presupposes that 
the rating for the [service-connected] condition is less than 
100%").  As the Board can find no basis upon which to 
conclude that a TDIU claim was filed prior to October 31, 
1991, the veteran's claim for TDIU is moot.




ORDER
 
Entitlement to a 100 percent evaluation for the veteran's 
service-connected post-traumatic stress disorder, effective 
from October 31, 1991, is warranted.  The appeal is granted 
to this extent subject to legal criteria governing the 
payment of monetary benefits.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

